Title: Abigail Adams to John Adams, 25 April 1782
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       April 25 1782
      
     
     Whenever any difficulty encompasses me, my first thought is how would my Friend conduct in this affair. I wish to know what his mind would be and then to act agreable to it. If I err in my conduct it is an error of the judgement, not of the Heart. Wholy deprived of your aid, and even advice in domestick occurences, my next resource is in that of my Friends. My present difficulty arrises from the demand upon me for Charles passage Home.
     I have once written to you respecting it, but least you should not receive it, I repeat several things already written together with what has since occured. When Mr. Jackson arrived and came to Braintree to see me, I inquired of him what measures he had taken with regard to C——s expences after he left Gillion, where I presumed you had provided for him. I had received no Letters from you, so that I was wholy Ignorant. He replied that when he arrived at Bilboa he drew a Bill upon Mr. de Nuffville a part of which he appropriated to C——s use, of which he had informd you, that he had not his accounts with him, a memorandum excepted of a few articles, that he had not paid the expences from Beverly, where they first arrived, but as soon as he had done it, he would make up the account and send it, together with a balance which he had left, of a few dollors. He then Shew me the Mem’dum, which containd as near as I can recollect a charge of 57 dollors for Stores, one peice of linnen of an ordinary Quality, the price I forget (this he thought necessary as C——s had lost half his shirts together with one pair of sheets, stockings &c. stolen from him), 2 yard of Cambrick, 2 Barcelona hankerchiefs and a Hat which was charged 4 dollors, C——s having his in Mr. Guiles Trunk with some other articles and that I suppose you know before this time was on Board Gillion. A Sailors Baize Jacket and trousers compleated the mem’dum. With regard to the expences of living there, you are better acquainted than I am, and must judge for yourself, as I have not a single paper that will enable me to do it. After waiting some time I sent to Col. Crafts where Major J. lodged for the papers, but he was not at home, and there was none left. The same Week he went to Hingham to see General Lincol and caild upon me. He then told me that he had left a Letter at Col. Crafts together with the papers which belonged to me but comeing unexpectedly he forgot to take them. He returnd in a day or two from Hingham and immediately set of for the Army since which I have neither heard of him or his papers, for upon applieing for them, I received for answer that there was not any thing left for me, if there had have been, the earliest opportunity would have been taken to have forwarded it. I have stated facts. You know this Gentleman much better than I do, so I shall not comment. After he had informd me with regard to the Bill he drew, I inquired what had been done with regard to the passage. To this he replied that no agreement had been made with Capt. Hill respecting C——s, but that the other passengers paid 25 Guineys. Supposeing that they would not make the like demand for the passage of a child, I wrote to Capt. Hill desireing to know what I was indebted to him, but I heard not a word from him untill some time this Month I received a Letter a coppy of which I inclose together with my unkles Letter, my reply to Hill and his answer. Upon my unkles hearing what the other passengers gave, he said it was an unreasonable demand, and that advantage was taken of the situation of the passengers. He went to the Agent and then to Capt. Hill, but to no purpose, as you see by the inclosed. Hill says, they were a month in passing from Corunna to Bilboa and that they then lived at the expence of his owners, that the other passengers agreed to give it, and that he will not take less. I think you would not advise me to enter into an altercation with him which would give me much trouble, and very little if any relief. You see by the inclosed that I requested him to take Bills and by his reply that he wanted a discount of 15 per cent. I sent him word that I would draw Bills, but that I would not discount. He said if he had the money he could Buy Bills at 20 per cent discount, and he would not take them at a word omitted less than he had offerd. I went to Town to see if I could not do better, I tried one and then an other. Some had no money, others did not want Bills. At last a cousin of mine in whose favour it is probable I must draw the Bills, offerd to pay the money for me, and take the Bills at 10 per cent discount, if I could not do better. I might try and if I could dispose of them to better advantage he should be content, he accordingly paid the money, and I am still trying to get them accepted, but cannot yet effect it. I could pay the Money myself but I must then relinquish the object I have in view, of purchaseing an original Right in the State of Virmont and I have brought that matter so near a close that I think you would not advise me to do it. I expect the deeds in a week or two for 16 hundred and 20 acres of Land when I must pay the money. As it is in the Neighbourhood of some of our Friends who are purchasers, and I have set my Heart upon it, I am loth to relinquish it. The Town is called Salem, laid out in lots of 300 & 30 acres, no one person permitted to own more than one Lot in the same township, but you may purchase in the Names of yourself and children. I have engaged one for my best Friend and each of our children. The 5 lots will amount to 200 Dollors. At the expiration of 5 years there is a House to be built of 18 feet square and a family setled, or 5 acres of Land cleared upon each Lot. No taxes to be paid untill the expiration of 5 years. I shall soon be able to be more particular. Every person of whom I have inquired agree, that it is a fine Country, and will daily become more and more valuable. This Town is situated upon two navigable Rivers. There internal affairs are in a good way, and they are now sending delegates to congress. If you approve of what I have done, and should like to purchase further I shall have more opportunities. Remittances in Goods, tho they will only double the sterling cost, are preferable to Bills in which I am under a necessity of becomeing a looser. I told you before that I had very seldom met with any person who either considerd my situation or yours, any other than to make a proffit if they could. Our Brother C——h would help me if it was in his power, and is every ready and willing to do for me what ever he can. About six months ago I placed a hundred pounds Sterling in the hands of a Friend but I am loth to break upon it, as I know it to be in good hands and promised not to call for it without giving them 3 months warning.
     I have endeavourd to make the best of what ever remittances you have made me. The necessary repair of Buildings, the Anual Call for 3 years Men, and the very large taxes which are laid upon me oblige me to the strickest frugality. I cannot but think I am hardly delt by, being rated in to 20 shillings as much as Mr. Alleyne of this Town, who has 3 polls, and I none. He estimates his place at 3000 sterling, whilst I believe you would take half the money for yours, but he cannot find a purchaser for his. The rage for purchaseing land ceased with the paper currency, and the taxes are felt severely enough. I complain but without redress.
     With regard to remittances calicos answer well especially chocolate ground, as they are calld Blew ground or Green ground. They should be coulourd stripes or flowers; ribbons are still more profitable gauze tape fine threads Menting hankerchiefs Bandano hankerchiefs coulourd tamies or Calimincos, black serge denim Bindings either shoe or Quality. The House of Sigourney Bromfield &c. best know what will answer here. I close this Letter being wholy upon Domestick Matters with assureances of the affectionate regard of your
     
      Portia
     
    